            Case 3:17-cv-00101-RDM Document 237 Filed 02/27/19 Page 1 of 1

1700 G Street NW,
Washington, DC 20552


February 27, 2019

Via ECF and Overnight Mail

The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

      Re:      CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
       The Bureau writes to provide Your Honor with an encrypted flash drive containing copies of
three documents that are part of Your Honor’s in camera review of the Bureau’s deliberative
process privilege assertions.
       The first document, CFPB-NAV-0056899.0001 (Category 44), is a replacement copy of a
document bearing the same bates stamp that was inadvertently produced with certain privileged
information unredacted. The Bureau has provided the replacement copy under separate cover to
Defendants and asked them to destroy the inadvertently produced version along with all associated
metadata.
     The second and third documents are unredacted versions of documents bearing bates stamp
CFPB-NAV-0056906.0001 and CFPB-NAV-0056907.0001. They fall under Category 80.
       The Bureau will transmit the password for the enclosed documents via email.
                                                       Respectfully submitted,
                                                       /s/ Nicholas Lee
Enclosure
